Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims recite “generate a virtual viewpoint image according to a position and a direction of a designated virtual viewpoint, based on the obtained first three-dimensional model and the obtained second three-dimensional model, wherein the generated virtual viewpoint image and the output information are output to be displayed together on a display device, with the output information displayed superimposed on the virtual viewpoint image.”, where a virtual viewpoint is generated based on the two models and the contact results are superimposed on the virtual viewpoint. The claim limitation was not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616